                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAPHNE          TRAVIS,        Personal
Representative for the Estate of Samuel
R. Travis;                                                  8:18CV60

                   Plaintiff,
                                                  JUDGMENT OF DISMISSAL
      vs.

UNION    PACIFIC                RAILROAD
COMPANY,

                   Defendant.


      Pursuant to the parties' stipulation for dismissal of this case, (Filing No. 26)


      IT IS ORDERED, ADJUDGED AND DECREED that the claims between
Plaintiff and Defendant are dismissed with prejudice, the parties to pay their own
costs and attorney fees.


      August 22, 2019.


                                       BY THE COURT:


                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
